DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,652,240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The Brand et al. (US Pub No. 2013/0132717) discloses authenticating a communications channel between a mobile handset associated with a user and an application server, for uniquely identifying the mobile handset and for encrypting communications between the mobile handset and the application server over the communication channel is provided.  The system includes a certificate authority configured to issue digital certificates to the handset and the application server, as well as software applications operating on both the handset and application server.  The digital certificates may be used by the handset and application server to uniquely identify one another as well as to exchange encryption keys by means of which further communication between them may be encrypted. (Brand, Abstract), Barth et al. (US Pub No. 2014/0258392) discloses a telecommunications device includes an electronic memory to store at least a network address and a random number code, and a sound unit to transmit the network address and the random number code via ultrasonic sound waves.  The telecommunications device also includes a network interface to communicate via a data network using the network address and a processor to establish a communication session with another device over the data network based upon receipt of a response from the other device via the data network, the response including at least the random number code.  The telecommunications device does not establish the communication session with the other device if the random number code is missing from the response or if the random number code in the response does not match the random number code transmitted in the ultrasonic sound wave (Barth, Abstract), Traws et al. (US Patent No. 6,542,610) discloses establishing a preliminary control channel includes exchanging random challenges between devices, encrypting, under a shared secret key, and hashing the exchanged random challenges, Traws, Abstract), Law et al. (US Pub No. 2012/0150750) discloses providing a more seamless purchasing experience using a mobile device.  The mobile device acquires data, such a barcode image, an image of an object or text, or audio data.  A non-limiting example of a barcode is a Quick Response (QR) barcode.  The acquired data is then used to obtain a network address of a payment website or webpage, which allows a user to make a purchase for a given product or service.  The mobile device then launches the payment website or webpage.  A user can enter into the mobile device, through the payment website or webpage, a supplemental ID used for authenticating the transaction (Law, Abstract), Pierson et al. (US Pub No. 2005/0278542) discloses a system and method to detect and prevent fraud in a system is provided.  The system may uniquely identify physical devices connecting to a network, register unique devices, track end-user logins, associate end-user accounts with specific devices, and share information with multiple network service providers (Pierson, Abstract), Liu et al. (US Pub No. 2015/0302217) discloses identifying a defined pattern to be displayed by a user interface for an individual to trace.  The defined pattern is dynamically displayed so that characteristics associated with the defined pattern change as the defined pattern is displayed.  A background is displayed simultaneously with the defined pattern.  The background randomly changes as the characteristics associated with the defined pattern change.  The likelihood that a hacking computing device can recognize the dynamically changing defined pattern from the dynamically changing background is low while the likelihood that the human brain can do so is high.  Thus, user attempting to engage the application is confirmed as a human when a trace of the defined patter is received (Liu, Abstract), and Allen et al. (US Pub No. 2020/0137058) discloses a data update computing device receives, from one of a user computing device and a first relying party computing device, a first access authorization message, wherein the first access authorization message identifies (i) a first relying party and (ii) a first user data element of the user to be shared with the first relying party.  The data update computing device generates a first globally unique identifier (GUID), wherein the first GUID is uniquely associated in a first record in a GUID database table with the first user data element and the first relying party; receives an updated value of the first user data element of the user; stores the updated value of the first user data element in the first record, and flag the first record as updated in the GUID database table; and transmits the first GUID to the first relying party. (Allen, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “validating the received interaction data element including confirming that the received interaction data element matches an expected interaction data element associated with the record; and, based on determining that the received interaction data element is not valid, updating the record to associate  the unique device identifier with a potential security threat, wherein the interaction data element is updated periodically to a sequence maintained, and wherein the expected interaction data element changes based on the sequence” (as recited in claims 1, 19 and 20). Claims are allowed in light of the above claim limitation when in combination with the remaining claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437